[f7v1049redacted001.jpg]
  20\F7V1049         Reinstatement Premium Protection   Reinsurance Contract
  Effective: July 1, 2020      FedNat Insurance Company   Sunrise, Florida   and
  Monarch National Insurance Company   Sunrise, Florida   and   Maison Insurance
Company   Baton Rouge, Louisiana                                                
                                                     _______________________   
  Certain identified information has been omitted from this exhibit because it
is not material and   would be competitively harmful if publicly disclosed.
Redactions are indicated by [***].     
  20\F7V1049         Table of Contents         Article Page    1 Coverage 1    2
Commencement and Termination 1    3 Concurrency of Conditions 3    4 Premium 3
   5 Sanctions 3    6 Loss Notices and Settlements 3    7 Late Payments 3    8
Offset 5    9 Severability of Interests and Obligations 5    10 Access to
Records 5    11 Errors and Omissions (BRMA 14F) 6    12 Currency (BRMA 12A) 6   
13 Taxes (BRMA 50B) 6    14 Federal Excise Tax (BRMA 17D) 6    15 Reserves 6   
16 Insolvency 8    17 Arbitration 8    18 Service of Suit (BRMA 49C) 9    19
Severability (BRMA 72E) 10    20 Governing Law (BRMA 71B) 10    21
Confidentiality 10    22 Non-Waiver 11    23 Agency Agreement (BRMA 73A) 11   
24 Notices and Contract Execution 12    25 Intermediary 12    Schedule A     
 
[f7v1049redacted003.jpg]
  20\F7V1049   Page 1      Reinstatement Premium Protection   Reinsurance
Contract   Effective: July 1, 2020      entered into by and between      FedNat
Insurance Company   Sunrise, Florida   and   Monarch National Insurance Company
  Sunrise, Florida   and   Maison Insurance Company   Baton Rouge, Louisiana   
(hereinafter referred to as the "Company")      and      The Subscribing
Reinsurer(s) Executing the   Interests and Liabilities Agreement(s)   Attached
Hereto   (hereinafter referred to as the "Reinsurer")            Article 1 -
Coverage   By this Contract the Reinsurer agrees to indemnify the Company for
100% of any reinstatement   premium which the Company pays or becomes liable to
pay as a result of loss occurrences   covered under the First Excess Layer of
the Company's Excess Catastrophe Reinsurance   Contract, effective July 1, 2020
(hereinafter referred to as the "Original Contract"), subject to the   terms and
conditions hereinafter set forth herein and in Schedules A and B attached to and
  forming part of this Contract.         Article 2 - Commencement and
Termination   A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2020,   with respect to reinstatement premium payable by
the Company under the First Excess   Layer of the Original Contract as a result
of losses arising out of loss occurrences   commencing at or after that time and
date, and shall remain in force until 12:01 a.m.,   Eastern Standard Time, July
1, 2021.      B. Notwithstanding the provisions of paragraph A above, the
Company may terminate a   Subscribing Reinsurer's percentage share in this
Contract at any time by giving written   notice to the Subscribing Reinsurer in
the event any of the following circumstances occur:       1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the   Subscribing
Reinsurer's accounting system) at the inception of this Contract has been     
  20\F7V1049   Page 2      reduced by 25.0% or more of the amount of surplus (or
the applicable equivalent)   12 months prior to that date; or       2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
  Subscribing Reinsurer's accounting system) at any time during the term of this
  Contract has been reduced by 25.0% or more of the amount of surplus (or the
  applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial   statement filed with regulatory authorities and available to the
public as of the   inception of this Contract; or       3. The Subscribing
Reinsurer's A.M. Best's rating has been assigned or downgraded   below A- and/or
Standard & Poor's rating has been assigned or downgraded below   BBB+; or      
4. The Subscribing Reinsurer has become, or has announced its intention to
become,   merged with, acquired by or controlled by any other entity or
individual(s) not   controlling the Subscribing Reinsurer's operations
previously; or       5. A State Insurance Department or other legal authority
has ordered the Subscribing   Reinsurer to cease writing business; or       6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation,   receivership, supervision, administration, winding-up or under a
scheme of   arrangement, or similar proceedings (whether voluntary or
involuntary) or proceedings   have been instituted against the Subscribing
Reinsurer for the appointment of a   receiver, liquidator, rehabilitator,
supervisor, administrator, conservator or trustee in   bankruptcy, or other
agent known by whatever name, to take possession of its assets   or control of
its operations; or       7. The Subscribing Reinsurer has reinsured its entire
liability under this Contract without   the Company's prior written consent; or
      8. The Subscribing Reinsurer has ceased assuming new or renewal property
or casualty   treaty reinsurance business; or       9. The Subscribing Reinsurer
has hired an unaffiliated runoff claims manager that is   compensated on a
contingent basis or is otherwise provided with financial incentives   based on
the quantum of claims paid; or       10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth   in the Reserves Article.   
  C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in   progress, the Reinsurer's liability hereunder shall, subject
to the other terms and conditions   of this Contract, be determined as if the
entire loss occurrence had occurred prior to the   termination or expiration of
this Contract, provided that no part of such loss occurrence is   claimed
against any renewal or replacement of this Contract.           
 
[f7v1049redacted005.jpg]
  20\F7V1049   Page 3      Article 3 - Concurrency of Conditions   A. It is
agreed that this Contract will follow the terms, conditions, exclusions,
definitions,   warranties and settlements of the Company under the Original
Contract, which are not   inconsistent with the provisions of this Contract.   
  B. The Company shall advise the Reinsurer of any material changes in the
Original Contract   which may affect the liability of the Reinsurer under this
Contract.         Article 4 - Premium   The Company shall pay the Reinsurer a
premium for reinsurance coverage in the amount of   $25,593,750, to be paid on
July 1, 2020.         Article 5 - Sanctions   Neither the Company nor any
Subscribing Reinsurer shall be liable for premium or loss under   this Contract
if it would result in a violation of any mandatory sanction, prohibition or
restriction   under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the   European Union, United Kingdom or United
States of America that are applicable to either party.         Article 6 - Loss
Notices and Settlements   A. Whenever reinstatement premium settlements made by
the Company under the First   Excess Layer of the Original Contract appear
likely to result in a claim hereunder, the   Company shall notify the Reinsurer.
The Company will advise the Reinsurer of all   subsequent developments relating
to such claims that, in the opinion of the Company, may   materially affect the
position of the Reinsurer.      B. All reinstatement premium settlements made by
the Company under the First Excess Layer   of the Original Contract, provided
they are within the terms of the Original Contract and   within the terms of
this Contract, shall be binding upon the Reinsurer, and the Reinsurer   agrees
to pay all amounts for which it may be liable within 10 days of receipt of
reasonable   evidence of the amount paid (or scheduled to be paid) by the
Company.         Article 7 - Late Payments   A. The provisions of this Article
shall not be implemented unless specifically invoked, in   writing, by one of
the parties to this Contract.        
  20\F7V1049   Page 4      B. In the event any premium, loss or other payment
due either party is not received by the   intermediary named in the Intermediary
Article (hereinafter referred to as the   "Intermediary") by the payment due
date, the party to whom payment is due may, by   notifying the Intermediary in
writing, require the debtor party to pay, and the debtor party   agrees to pay,
an interest charge on the amount past due calculated for each such payment   on
the last business day of each month as follows:       1. The number of full days
which have expired since the due date or the last monthly   calculation,
whichever the lesser; times       2. 1/365ths of the six-month United States
Treasury Bill rate as quoted in The Wall Street   Journal on the first business
day of the month for which the calculation is made; times       3. The amount
past due, including accrued interest.       It is agreed that interest shall
accumulate until payment of the original amount due plus   interest charges have
been received by the Intermediary.      C. The establishment of the due date
shall, for purposes of this Article, be determined as   follows:       1. As
respects the payment of routine deposits and premiums due the Reinsurer, the due
  date shall be as provided for in the applicable section of this Contract. In
the event a   due date is not specifically stated for a given payment, it shall
be deemed due 30 days   after the date of transmittal by the Intermediary of the
initial billing for each such   payment.       2. Any claim or loss payment due
the Company hereunder shall be deemed due 10 days   after the proof of loss or
demand for payment is transmitted to the Reinsurer. If such   loss or claim
payment is not received within the 10 days, interest will accrue on the
  payment or amount overdue in accordance with paragraph B above, from the date
the   proof of loss or demand for payment was transmitted to the Reinsurer.   
   3. As respects any payment, adjustment or return due either party not
otherwise   provided for in subparagraphs 1 and 2 of this paragraph C, the due
date shall be as   provided for in the applicable section of this Contract. In
the event a due date is not   specifically stated for a given payment, it shall
be deemed due 10 days following   transmittal of written notification that the
provisions of this Article have been invoked.       For purposes of interest
calculations only, amounts due hereunder shall be deemed paid   upon receipt by
the Intermediary.      D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from   contesting the validity of any claim,
or from participating in the defense of any claim or suit,   or prohibiting
either party from contesting the validity of any payment or from initiating any
  arbitration or other proceeding in accordance with the provisions of this
Contract. If the   debtor party prevails in an arbitration or other proceeding,
then any interest charges due   hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such   proceeding, then the interest
charge on the amount determined to be due hereunder shall   be calculated in
accordance with the provisions set forth above unless otherwise     
 
[f7v1049redacted007.jpg]
  20\F7V1049   Page 5      determined by such proceedings. If a debtor party
advances payment of any amount it is   contesting, and proves to be correct in
its contestation, either in whole or in part, the other   party shall reimburse
the debtor party for any such excess payment made plus interest on   the excess
amount calculated in accordance with this Article.      E. Interest charges
arising out of the application of this Article that are $1,000 or less from any
  party shall be waived unless there is a pattern of late payments consisting of
three or more   items over the course of any 12-month period.         Article 8
- Offset   The Company and the Reinsurer may offset any balance or amount due
from one party to the   other under this Contract or any other contract
heretofore or hereafter entered into between the   Company and the Reinsurer,
whether acting as assuming reinsurer or ceding company. The   provisions of this
Article shall not be affected by the insolvency of either party.         Article
9 - Severability of Interests and Obligations   The rights, duties and
obligations set forth below shall apply as if this Contract were a separate
  contract between the Subscribing Reinsurers and each named reinsured company:
     A. Balances payable by any Subscribing Reinsurer to or from any reinsured
party under the   Contract shall not serve to offset any balances recoverable
to, or from, any other reinsured   party to the Contract and balances payable
shall be separated by named reinsured   company and paid directly to the
appropriate named reinsured company’s bank account.      B. Balances recoverable
by any Subscribing Reinsurer to or from any reinsured party under   the Contract
shall not serve to offset any balances payable to, or from, any other reinsured
  party to the Contract.      C. Reports and remittances made to the Reinsurer
in accordance with the applicable articles   of the Contract are to be in
sufficient detail to identify both the Reinsurer's loss obligations   due to
each named reinsured company and each named reinsured company's premium
  remittance under the report.      D. In the event of the insolvency of any of
the parties to the Contract, offset shall be only   allowed in accordance with
the laws of the insolvent party's state of domicile.      E. Nothing in this
Article shall be construed to provide a separate retention, Reinsurer's limit of
  liability any one loss occurrence or Reinsurer's annual limit of liability for
each named   reinsured company.         Article 10 - Access to Records   The
Reinsurer or its designated representatives shall have access at any reasonable
time to all   records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer   gives the Company at least 15 days prior
notice of request for such access. However, a     
  20\F7V1049   Page 6      Subscribing Reinsurer or its designated
representatives shall not have any right of access to the   records of the
Company if it is not current in all undisputed payments due the Company.
  "Undisputed" as used herein shall mean any amount that the Subscribing
Reinsurer has not   contested in writing to the Company specifying the reason(s)
why the payments are disputed.         Article 11 - Errors and Omissions (BRMA
14F)   Inadvertent delays, errors or omissions made in connection with this
Contract or any transaction   hereunder shall not relieve either party from any
liability which would have attached had such   delay, error or omission not
occurred, provided always that such error or omission is rectified as   soon as
possible after discovery.         Article 12 - Currency (BRMA 12A)   A. Whenever
the word "Dollars" or the "$" sign appears in this Contract, they shall be
  construed to mean United States Dollars and all transactions under this
Contract shall be in   United States Dollars.      B. Amounts paid or received
by the Company in any other currency shall be converted to   United States
Dollars at the rate of exchange at the date such transaction is entered on the
  books of the Company.         Article 13 - Taxes (BRMA 50B)   In consideration
of the terms under which this Contract is issued, the Company will not claim a
  deduction in respect of the premium hereon when making tax returns, other than
income or   profits tax returns, to any state or territory of the United States
of America or the District of   Columbia.         Article 14 - Federal Excise
Tax (BRMA 17D)   A. The Reinsurer has agreed to allow for the purpose of paying
the Federal Excise Tax the   applicable percentage of the premium payable hereon
(as imposed under Section 4371 of   the Internal Revenue Code) to the extent
such premium is subject to the Federal Excise   Tax.      B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct   the
applicable percentage from the return premium payable hereon and the Company or
its   agent should take steps to recover the tax from the United States
Government.         Article 15 - Reserves   A. The Reinsurer agrees to fund its
share of amounts, including but not limited to, the   Company's ceded unearned
premium and outstanding loss reserves (being the sum of all   reinstatement
premiums paid by the Company under the First Excess Layer of the Original     
 
[f7v1049redacted009.jpg]
  20\F7V1049   Page 7      Contract but not yet recovered from the Reinsurer,
plus the Company's reserves for   reinstatement premium due under the First
Excess Layer of the Original Contract, if any)   (hereinafter referred to as
"Reinsurer's Obligations") by:       1. Clean, irrevocable and unconditional
letters of credit issued and confirmed, if   confirmation is required by the
insurance regulatory authorities involved, by a bank or   banks meeting the NAIC
Securities Valuation Office credit standards for issuers of   letters of credit
and acceptable to said insurance regulatory authorities; and/or       2. Escrow
accounts for the benefit of the Company; and/or       3. Cash advances;       if
the Reinsurer:       1. Is unauthorized in any state of the United States of
America or the District of Columbia   having jurisdiction over the Company and
if, without such funding, a penalty would   accrue to the Company on any
financial statement it is required to file with the   insurance regulatory
authorities involved; or       2. Has an A.M. Best Company's rating equal to or
below B++ at the inception of this   Contract.       The Reinsurer, at its sole
option, may fund in other than cash if its method and form of   funding are
acceptable to the insurance regulatory authorities involved.      B. With regard
to funding in whole or in part by letters of credit, it is agreed that each
letter of   credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued   for a term of at least one year and will
include an "evergreen clause," which automatically   extends the term for at
least one additional year at each expiration date unless written   notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration   date. The Company and the Reinsurer further agree, notwithstanding
anything to the   contrary in this Contract, that said letters of credit may be
drawn upon by the Company or   its successors in interest at any time, without
diminution because of the insolvency of the   Company or the Reinsurer, but only
for one or more of the following purposes:       1. To reimburse itself for the
Reinsurer's share of unearned premiums returned to   insureds on account of
policy cancellations, unless paid in cash by the Reinsurer;       2. To
reimburse itself for the Reinsurer's share of reinstatement premiums paid by the
  Company under the terms of the First Excess Layer of the Original Contract,
unless   paid in cash by the Reinsurer;       3. To reimburse itself for the
Reinsurer's share of any other amounts claimed to be due   hereunder, unless
paid in cash by the Reinsurer;       4. To fund a cash account in an amount
equal to the Reinsurer's share of amounts,   including, but not limited to, the
Reinsurer's Obligations as set forth above, funded by   means of a letter of
credit which is under non-renewal notice, if said letter of credit has   not
been renewed or replaced by the Reinsurer 10 days prior to its expiration date;
    
  20\F7V1049   Page 8          5. To refund to the Reinsurer any sum in excess
of the actual amount required to fund   the Reinsurer's share of amounts,
including but not limited to, the Reinsurer's   Obligations as set forth above,
if so requested by the Reinsurer.       In the event the amount drawn by the
Company on any letter of credit is in excess of the   actual amount required for
B(1), B(2) or B(4), or in the case of B(3), the actual amount   determined to be
due, the Company shall promptly return to the Reinsurer the excess   amount so
drawn.         Article 16 - Insolvency   A. In the event of the insolvency of
the Company, this reinsurance shall be payable directly to   the Company or to
its liquidator, receiver, conservator or statutory successor on the basis of
  the liability of the Company without diminution because of the insolvency of
the Company or   because the liquidator, receiver, conservator or statutory
successor of the Company has   failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver,   conservator or statutory
successor of the Company shall give written notice to the   Reinsurer of the
pendency of a claim against the Company indicating the policy or bond
  reinsured which claim would involve a possible liability on the part of the
Reinsurer within a   reasonable time after such claim is filed in the
conservation or liquidation proceeding or in   the receivership, and that during
the pendency of such claim, the Reinsurer may investigate   such claim and
interpose, at its own expense, in the proceeding where such claim is to be
  adjudicated, any defense or defenses that it may deem available to the Company
or its   liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the   Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company   as part of the expense of conservation or
liquidation to the extent of a pro rata share of the   benefit which may accrue
to the Company solely as a result of the defense undertaken by   the Reinsurer.
     B. Where two or more Subscribing Reinsurers are involved in the same claim
and a majority in   interest elect to interpose defense to such claim, the
expense shall be apportioned in   accordance with the terms of this Contract as
though such expense had been incurred by   the Company.      C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
  reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company   or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of   the New York Insurance Law or except (1) where
this Contract specifically provides another   payee of such reinsurance in the
event of the insolvency of the Company or (2) where the   Reinsurer with the
consent of the direct insured or insureds has assumed such policy   obligations
of the Company as direct obligations of the Reinsurer to the payees under such
  policies and in substitution for the obligations of the Company to such
payees.         Article 17 - Arbitration   A. As a condition precedent to any
right of action hereunder, in the event of any dispute or   difference of
opinion hereafter arising with respect to this Contract, it is hereby mutually
    
 
[f7v1049redacted011.jpg]
  20\F7V1049   Page 9      agreed that such dispute or difference of opinion
shall be submitted to arbitration. One   Arbiter shall be chosen by the Company,
the other by the Reinsurer, and an Umpire shall   be chosen by the two Arbiters
before they enter upon arbitration, all of whom shall be active   or retired
disinterested executive officers of insurance or reinsurance companies or
Lloyd's   London Underwriters. In the event that either party should fail to
choose an Arbiter within   30 days following a written request by the other
party to do so, the requesting party may   choose two Arbiters who shall in turn
choose an Umpire before entering upon arbitration. If   the two Arbiters fail to
agree upon the selection of an Umpire within 30 days following their
  appointment, each Arbiter shall nominate three candidates within 10 days
thereafter, two of   whom the other shall decline, and the decision shall be
made by drawing lots.      B. Each party shall present its case to the Arbiters
within 30 days following the date of   appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable   engagement rather than merely as
a legal obligation and they are relieved of all judicial   formalities and may
abstain from following the strict rules of law. The decision of the   Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the   Umpire and the decision of the majority shall be final and binding
upon both parties.   Judgment upon the final decision of the Arbiters may be
entered in any court of competent   jurisdiction.      C. If more than one
Subscribing Reinsurer is involved in the same dispute, all such   Subscribing
Reinsurers shall, at the option of the Company, constitute and act as one party
  for purposes of this Article and communications shall be made by the Company
to each of   the Subscribing Reinsurers constituting one party, provided,
however, that nothing herein   shall impair the rights of such Subscribing
Reinsurers to assert several, rather than joint,   defenses or claims, nor be
construed as changing the liability of the Subscribing Reinsurers
  participating under the terms of this Contract from several to joint.      D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with   the other the expense of the Umpire and of the arbitration.
In the event that the two   Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the   Umpire and the arbitration shall be equally
divided between the two parties.      E. Any arbitration proceedings shall take
place at a location mutually agreed upon by the   parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings   pursuant
hereto shall be governed by the law of the state in which the Company has its
  principal office.         Article 18 - Service of Suit (BRMA 49C)
  (Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not   authorized in any State, Territory or District of the United
States where authorization is required   by insurance regulatory authorities)   
  A. It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due   hereunder, the Reinsurer, at the request of the Company,
will submit to the jurisdiction of a   court of competent jurisdiction within
the United States. Nothing in this Article constitutes or   should be understood
to constitute a waiver of the Reinsurer's rights to commence an   action in any
court of competent jurisdiction in the United States, to remove an action to a
    
  20\F7V1049   Page 10      United States District Court, or to seek a transfer
of a case to another court as permitted by   the laws of the United States or of
any state in the United States.      B. Further, pursuant to any statute of any
state, territory or district of the United States which   makes provision
therefor, the Reinsurer hereby designates the party named in its Interests   and
Liabilities Agreement, or if no party is named therein, the Superintendent,
  Commissioner or Director of Insurance or other officer specified for that
purpose in the   statute, or his successor or successors in office, as its true
and lawful attorney upon whom   may be served any lawful process in any action,
suit or proceeding instituted by or on   behalf of the Company or any
beneficiary hereunder arising out of this Contract.         Article 19 -
Severability (BRMA 72E)   If any provision of this Contract shall be rendered
illegal or unenforceable by the laws,   regulations or public policy of any
state, such provision shall be considered void in such state,   but this shall
not affect the validity or enforceability of any other provision of this
Contract or the   enforceability of such provision in any other jurisdiction.   
     Article 20 - Governing Law (BRMA 71B)   This Contract shall be governed by
and construed in accordance with the laws of the State of   Florida.      
  Article 21 - Confidentiality   A. The Reinsurer hereby acknowledges that the
documents, information and data provided to   it by the Company, whether
directly or through an authorized agent, in connection with the   placement and
execution of this Contract, including all information obtained through any
  audits and any claims information between the Company and the Reinsurer, and
any   submission or other materials relating to any renewal (hereinafter
referred to as   "Confidential Information") are proprietary and confidential to
the Company.      B. Except as provided for in paragraph C below, the Reinsurer
shall not disclose any   Confidential Information to any third parties,
including but not limited to the Reinsurer's   subsidiaries and affiliates,
other insurance companies and their subsidiaries and affiliates,   underwriting
agencies, research organizations, any unaffiliated entity engaged in modeling
  insurance or reinsurance data, and statistical rating organizations.      C.
Confidential Information may be used by the Reinsurer only in connection with
the   performance of its obligations or enforcement of its rights under this
Contract and will only   be disclosed when required by (1) retrocessionaires
subject to the business ceded to this   Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial   condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal   course
of business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
  advises such parties of the confidential nature of the Confidential
Information and their   obligation to maintain its confidentiality. The Company
may require that any third-party   representatives of the Reinsurer agree, in
writing, to be bound by this Confidentiality Article     
 
[f7v1049redacted013.jpg]
  20\F7V1049   Page 11      or by a separate written confidentiality agreement,
containing terms no less stringent than   those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in   writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
  Reinsurer shall be responsible for any breach of this provision by such
third-party   representative of the Reinsurer.      D. Notwithstanding the
above, in the event that the Reinsurer is required by court order, other   legal
process or any regulatory authority to release or disclose any or all of the
Confidential   Information, the Reinsurer agrees to provide the Company with
written notice of same at   least 10 days prior to such release or disclosure,
to the extent legally permissible, and to   use its best efforts to assist the
Company in maintaining the confidentiality provided for in   this Article.   
  E. Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state   and federal statutes and regulations governing the
disclosure of Non-Public Personally   Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as   this term or a
similar term is defined in any applicable state, provincial, territory, or
federal   law. Disclosing or using this information for any purpose not
authorized by applicable law is   expressly forbidden without the prior consent
of the Company.      F. The parties agree that any information subject to
privilege, including the attorney-client   privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to   the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
  otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore,   the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential   Information has been waived or otherwise
compromised by virtue of its disclosure pursuant   to this Contract.      G. The
provisions of this Article shall extend to the officers, directors and employees
of the   Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.         Article 22 - Non-Waiver   The failure of the
Company or Reinsurer to insist on compliance with this Contract or to exercise
  any right, remedy or option hereunder shall not: (1) constitute a waiver of
any rights contained   in this Contract, (2) prevent the Company or Reinsurer
from thereafter demanding full and   complete compliance, (3) prevent the
Company or Reinsurer from exercising such remedy in   the future, nor (4) affect
the validity of this Contract or any part thereof.         Article 23 - Agency
Agreement (BRMA 73A)   If more than one reinsured company is named as a party to
this Contract, the first named   company shall be deemed the agent of the other
reinsured companies for purposes of sending   or receiving notices required by
the terms and conditions of this Contract, and for purposes of   remitting or
receiving any monies due any party.           
  20\F7V1049   Page 12      Article 24 - Notices and Contract Execution   A.
Whenever a notice, statement, report or any other written communication is
required by this   Contract, unless otherwise specified, such notice, statement,
report or other written   communication may be transmitted by certified or
registered mail, nationally or   internationally recognized express delivery
service, personal delivery, electronic mail, or   facsimile. With the exception
of notices of termination, first class mail is also acceptable.      B. The use
of any of the following shall constitute a valid execution of this Contract or
any   amendments thereto:       1. Paper documents with an original ink
signature;       2. Facsimile or electronic copies of paper documents showing an
original ink signature;   and/or       3. Electronic records with an electronic
signature made via an electronic agent. For the   purposes of this Contract, the
terms "electronic record," "electronic signature" and   "electronic agent" shall
have the meanings set forth in the Electronic Signatures in   Global and
National Commerce Act of 2000 or any amendments thereto.      C. This Contract
may be executed in one or more counterparts, each of which, when duly
  executed, shall be deemed an original.         Article 25 - Intermediary   Aon
Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance   intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business   hereunder. All communications (including but
not limited to notices, statements, premiums,   return premiums, commissions,
taxes, losses, loss adjustment expense, salvages and loss   settlements)
relating to this Contract will be transmitted to the Company or the Reinsurer
  through the Intermediary. Payments by the Company to the Intermediary will be
deemed   payment to the Reinsurer. Payments by the Reinsurer to the Intermediary
will be deemed   payment to the Company only to the extent that such payments
are actually received by the   Company.           
 
[f7v1049redacted015.jpg]
  20\F7V1049   Page 13      In Witness Whereof, the Company by its duly
authorized representatives has executed this   Contract as of the dates
specified below:      This 13th day of July in the year 2020 .      FedNat
Insurance Company      /s/ Michael Braun         This 13th day of July in the
year 2020 .      Monarch National Insurance Company      /s/ Michael Braun      
  This 13th day of July in the year 2020 .      Maison Insurance Company   
  /s/ Doug Raucy        
  20\F7V1049   Schedule A      Schedule A   Reinstatement Premium Protection
  Reinsurance Contract   Effective: July 1, 2020      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana               Original
  Contract   First   Excess   Reinsurer's Per Occurrence Limit $70,000,000
  Reinsurer's Term Limit $140,000,000   Minimum Premium [***]   Annual Deposit
Premium [***]   Deposit Premium Installments [***]        
 
[f7v1049redacted017.jpg]
  20\F7V1049   Schedule A      The Interests and Liabilities Agreements,
constituting 3 pages in total, have been omitted from   this exhibit because
such agreements are not material and would be competitively harmful if
  publicly disclosed.              
 